TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00635-CV


James Earl Crayton, Sr., Appellant

v.

Doris Lanett Crisp, Appellee




FROM THE COUNTY COURT AT LAW NO. 3 OF WILLIAMSON COUNTY
NO. 05-915-FC3, HONORABLE DONALD HIGGINBOTHAM, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant filed his notice of appeal in the instant cause on October 24, 2006, without
paying the filing fee or filing an affidavit of indigence. (1)  The clerk's record is overdue, and the
District Clerk of Williamson County has informed this Court that the clerk's record will not be
forwarded to this Court because appellant has not made arrangements to pay for it.  Appellant claims
he is indigent.
		Pursuant to Texas Rule of Appellate Procedure 20.1, we abate this appeal and refer
this matter to the trial court to conduct an evidentiary hearing on appellant's claim of indigence.  See
Tex. R. App. P. 20.1(h)(4), (i).  The trial court shall give the parties reasonable notice of the date
on which the hearing will be heard and shall permit appellant to file a proper affidavit of indigence
any time before that date.  Tex. R. App. P. 20(i); see Higgins v. Randall County Sheriff's Office,
193 S.W.3d 898, 899-900 (Tex. 2006).  After the hearing, the trial court shall make appropriate
findings and enter an order granting the appropriate relief.  See Tex. R. App. P. 20.1(h)(4).  A clerk's
record containing the documents relating to appellant's claim of indigence and a reporter's record
of any evidentiary hearing conducted pursuant to this opinion shall be filed with this Court on or
before October 31, 2007.
		This appeal will be reinstated when the record on the hearing regarding appellant's
claim of indigence is filed.


						__________________________________________
						Jan P. Patterson, Justice
Before Justices Patterson, Puryear and Pemberton
Abated
Filed:   September 19, 2007
1.   Appellant filed a letter stating that he was indigent.